Citation Nr: 0722635	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-25 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to an earlier effective date for the grant of 
nonservice-connected pension. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1967 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In July 2007, prior to the promulgation of a decision by the 
Board, the veteran in writing withdrew his appeal of the 
claim of service connection for post-traumatic stress 
disorder and the claim for an earlier effective date for the 
grant of nonservice-connected pension. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the veteran of 
the claim of service connection for post-traumatic stress 
disorder and the claim for an earlier effective date for the 
grant of nonservice-connected pension have been met.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing by the 
veteran at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.



In a rating decision in July 2003, the RO adjudicated the 
claim of service connection for post-traumatic stress 
disorder and granted the veteran nonservice-connected 
pension.  The veteran then perfected an appeal of the denial 
of service connection for post-traumatic stress disorder and 
the effective date assigned for the grant of 
nonservice-connected pension.  

In a document, dated in July 2007, in writing the veteran 
withdrew his appeal of the claim of service connection for 
post-traumatic stress disorder and the claim for an earlier 
effective date for the grant of nonservice-connected pension.

In light of the above, under 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.204, the Board finds that the veteran has 
withdrawn the appeal of the claims, and the Board does not 
have appellate jurisdiction to review the claims.  


ORDER

The appeal of the claim of service connection for post-
traumatic stress disorder and the claim for an earlier 
effective date for the grant of nonservice-connected pension 
is dismissed.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


